Case 9:20-cv-81887-RS Document 1 Entered on FLSD Docket 10/09/2020 Page 1 of 31




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               WEST PALM BEACH DIVISION

                                               CASE NO:

 SARAH JILL CORBIN, individually and
 on behalf of all others similarly situated,

        Plaintiff,

        v.

 HARD TACK, INC., a Florida
 corporation, DEALER RENEWAL
 SERVICES, a Florida company, and
 ROYAL ADMINISTRATION
 SERVICES, INC., a Florida corporation,

       Defendants.
 ______________________________/

   CLASS ACTION COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
        Plaintiff, SARAH JILL CORBIN (hereinafter “Plaintiff”), brings this class action pursuant

 to Rule 23 of the Federal Rules of Civil Procedure against Defendants, HARD TACK, INC.

 (“HARD       TACK”)      DEALER        RENEWAL          SERVICES        (“DRS”),     and     ROYAL

 ADMINISTRATION SERVICES, INC. (“ROYAL”), for violations of the Telephone Consumer

 Protection Act, 47 U.S.C. § 227 (hereinafter “the TCPA”), and the regulations promulgated

 thereunder. In support, Plaintiff alleges as follows:

                                     PRELIMINARY STATEMENT

        1. Plaintiff brings this Class Action Complaint for damages, injunctive relief, and any

 other available legal or equitable remedies, resulting from the illegal actions of Defendants in

 negligently or willfully contacting Plaintiff on Plaintiff’s personal cellular telephone, in violation

 of the Telephone Consumer Protection Act, 47 U.S.C. § 227 (“TCPA”), thereby invading
Case 9:20-cv-81887-RS Document 1 Entered on FLSD Docket 10/09/2020 Page 2 of 31




 Plaintiff’s privacy. Plaintiff alleges as follows upon personal knowledge as to herself and her own

 acts and experiences, and, as to all other matters, upon information and belief, including

 investigation conducted by her attorneys.

           2. In the course of selling their services, Defendants and/or their agents placed thousands

 of automated calls to consumers’ cell phones nationwide using an automatic telephone dialing

 system in violation of the TCPA.

           3. Plaintiff and each Class Member received unwanted telephone robocalls from

 Defendants. Moreover, Plaintiff and Class members’ phone numbers were registered with the

 National Do-Not-Call Registry. This lawsuit challenges all calls that were sent by Defendants to

 Plaintiff and Class Members from approximately October 8, 2016, through the date of filing this

 class action complaint.

           4. The TCPA was designed to prevent calls like the ones described within this complaint,

 and to protect the privacy of citizens like Plaintiff. “Voluminous consumer complaints about

 abuses of telephone technology – for example, computerized calls dispatched to private homes –

 prompted Congress to pass the TCPA.” Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744

 (2012).

           5. “Month after month, unwanted robocalls and texts, both telemarketing and

 informational, top the list of consumer complaints received by the [FCC].”1 The TCPA is

 designed to protect consumer privacy by, among other things, prohibiting the making of autodialed




 1.        In re Rules & Regs. Implementing the TCPA, 30 FCC Rcd. 7961, ¶ 1 (2015).


                                                    2
Case 9:20-cv-81887-RS Document 1 Entered on FLSD Docket 10/09/2020 Page 3 of 31




 or prerecorded-voice calls to cell phone numbers and failing to institute appropriate do-not-call

 procedures. 47 U.S.C. § 227(b)(1)(A)(iii); 47 C.F.R. § 64.1200(d).

        6. The FCC has explicitly stated that the TCPA’s prohibition on automatic telephone

 dialing systems “encompasses both voice calls and text calls to wireless numbers including, for

 example, short message service (SMS) calls.” U.S.C.A. Const. Amend. 5; Telephone Consumer

 Protection Act of 1991, § 3(a), 47 U.S.C. § 227(b)(1)(A)(iii). Kramer v. Autobytel, Inc., 759 F.

 Supp. 2d 1165 (N.D. Cal. 2010).

        7. In enacting the TCPA, Congress intended to give consumers a choice as to how

 companies may call them and made specific findings that “[t]echnologies that might allow

 consumers to avoid receiving such calls are not universally available, are costly, are unlikely to be

 enforced, or place an inordinate burden on the consumer. TCPA, Pub.L. No. 102–243, § 11.

 Toward this end, Congress found that:


        [b]anning such automated or prerecorded telephone calls to the home, except when
        the receiving party consents to receiving the call or when such calls are necessary
        in an emergency situation affecting the health and safety of the consumer, is the
        only effective means of protecting telephone consumers from this nuisance and
        privacy invasion.


        Id. at § 12; see also Martin v. Leading Edge Recovery Solutions, LLC, 2012 WL 3292838,

 at *4 (N.D. Ill. Aug. 10, 2012) (citing Congressional findings on TCPA’s purpose).

                                  JURISDICTION AND VENUE

        8. This Court has federal question subject matter jurisdiction pursuant to 28 U.S.C. § 1331

 and 47 U.S.C. § 227.




                                                  3
Case 9:20-cv-81887-RS Document 1 Entered on FLSD Docket 10/09/2020 Page 4 of 31




         9. Venue in this judicial district is proper under 28 U.S.C. § 1391(b)(2), because a

 substantial part of the events or omissions giving rise to the claims in this case occurred in this

 District, including Defendants’ transmission and marketing decisions regarding the unlawful and

 unwanted calls to Plaintiff and the putative class from their various headquarters and locations in

 this District.

         10. The Court has personal jurisdiction over Defendants because they conduct business in

 this state, maintain principle places of business in this state, market their services within this state,

 employ individuals in this state, and have availed themselves to the jurisdiction of this state by

 placing calls to Plaintiff and Class Members that originated from this state.

                                               PARTIES

         11. Plaintiff resides in Royse City, Texas.

         12. Defendant, HARD TACK, INC. (“HARD TACK”) is a corporation organized and

 existing under the laws of the State of Delaware with its principal place of business at 1800 Old

 Okeechobee Road, #200A, West Palm Beach, Florida 33409. HARD TACK’s registered agent is

 Registered Agents, Inc., 7901 4th Street North, Suite 300, St. Petersburg, Florida 33702.

         13. Defendant, DEALER RENEWAL SERVICES (“DRS”) is a company organized and

 existing under the laws of the State of Florida with its principal place of business at 3300 S. Dixie

 Highway, #1-142, West Palm Beach, Florida 33405.

         14. Defendant, ROYAL ADMINISTRATION SERVICES INC. (“ROYAL”) is a

 corporation organized and existing under the laws of the State of Florida with its principal place

 of business at 51 Mill Street, Building F, Hanover, Massachusetts 02339. ROYAL’s registered

 agent is Corporation Service Company, 1201 Hays Street, Tallahassee, Florida 32301.

                                                    4
Case 9:20-cv-81887-RS Document 1 Entered on FLSD Docket 10/09/2020 Page 5 of 31




         15. Defendants, directly, individually, jointly, and/or in concert with another, or through

 other persons, entities or agents acting on their behalf, conspired to, agreed to, contributed to,

 authorized, assisted with, ratified, and/or otherwise caused all of the wrongful acts and omissions,

 including the dissemination of the unsolicited phone calls that are the subject matter of this

 Complaint.

         16. Defendants are authorized to engage in business in the State of Florida, and at all times

 mentioned herein were each a corporation and “person,” as defined by 47 U.S.C. § 153(39).

         17. At all times relevant Defendants conducted business in the State of Florida, within this

 judicial district.

         18. Defendants utilize telephone marketing services to send unsolicited marketing phone

 calls, including at least 5 unwanted phone calls to Plaintiff beginning in January 2020.

         19. Defendants created, operated, approved, and/or ratified, the unsolicited marketing

 robocalls that are the subject of this lawsuit.

                                    FACTUAL ALLEGATIONS

         20. Defendants are companies that engage in the marketing, sale, and finance of vehicle

 service contracts to consumers across the country.

         21. Defendant, HARD TACK, is a sales agent, vendor, and/or dealer for the product and

 services promoted by Defendants through the use of the unlawful telemarketing campaign.

         22. DRS is a sales agent, vendor, and/or dealer for the product and services promoted by

 Defendants through the use of the unlawful telemarketing campaign.




                                                   5
Case 9:20-cv-81887-RS Document 1 Entered on FLSD Docket 10/09/2020 Page 6 of 31




          23. Defendant ROYAL is the administrator and is the party responsible for administering

 the benefits of the product and services promoted by Defendants.

          24. To increase the sales volume and profits of their vehicle service contracts, Defendants

 and/or their authorized sales agents repeatedly called thousands of consumers using an automatic

 telephone dialing system in violation of the TCPA.

          25. When Plaintiff and the Class members answered their phones, they heard silence for

 several seconds, followed by a distinct “click” sound before being transferred to a live agent,

 evidencing that the use of an automatic telephone dialing system was used to place the unwanted

 calls.

          26. Defendants and/or their authorized sales agents used an ATDS to conceal or “spoof”

 their actual phone number to trick Plaintiffs into answering a familiar number.

      FACTUAL ALLEGATIONS SPECIFIC TO PLAINTIFF SARAH JILL CORBIN

          27. During all times relevant hereto, Plaintiff was a “person” as that term is defined under

 the TCPA.

          28. Plaintiff registered her personal cell phone number ending in 7548 on the National Do-

 Not-Call Registry on or about April 28, 2005.

          29. On January 17, 2020, at 5:09 p.m. Plaintiff received a call on her personal cell phone

 from a number ending in 6702.

          30. When Plaintiff answered her phone, Plaintiff heard silence for several seconds followed

 by a distinct “click” sound before being transferred to a live agent. The call was then terminated.




                                                   6
Case 9:20-cv-81887-RS Document 1 Entered on FLSD Docket 10/09/2020 Page 7 of 31




        31. On January 22, 2020, at 5:24 p.m. Plaintiff received a call from the same phone number

 ending in 6702 that called her on January 17, 2020, at 5:09 p.m.

        32. On January 27, 2020, at 11:18 a.m. Plaintiff received another call on her cell phone

 from the same phone number ending in 6702 that had called her on January 17, 2020, and January

 22, 2020.

        33. When Plaintiff answered her phone, Plaintiff again heard silence for several seconds

 followed by the same distinct “click” sound before being transferred to a live agent.

        34. The live agent advised Plaintiff that she was eligible for a warranty for her 2012 Dodge

 Challenger.

        35. Plaintiff advised the live agent that she was in the middle of working and the live agent

 terminated the call.

        36. On February 5, 2020, at 4:40 p.m. Plaintiff received another call on her phone from the

 same phone number ending in 6702.

        37. On February 7, 2020, at 1:50 p.m. Plaintiff received another call on her phone, this time

 from a number ending in “6701” – one digit off from the numbers that had previously called her.

 This evidences Defendants’ efforts to “spoof” or conceal their identity in order to increase the

 likelihood that Plaintiff would again answer the phone. The same distinct pause and click was

 heard before being transferred to a live agent.

        38. On February 14, 2020, at 1:52 p.m. Plaintiff received yet another call from the same

 number ending in 6701. After first being transferred a live agent, Plaintiff was then transferred to

 another live sales representative, who is believed to be Defendant, HARD TACK and/or DRS.



                                                   7
Case 9:20-cv-81887-RS Document 1 Entered on FLSD Docket 10/09/2020 Page 8 of 31




        39. Through the above unsolicited phone calls, Defendants contacted Plaintiff on

 Plaintiff’s cellular telephone regarding an unsolicited service via an “automatic telephone dialing

 system” (“ATDS”), as defined by 47 U.S.C. § 227(a)(1) and prohibited by 47 U.S.C. §

 227(b)(1)(A).

        40. At the beginning of each call Plaintiff heard silence, followed by audible clicks that are

 associated with and indicate that an auto-dialer was used, and then after several seconds, the call

 was transferred to a live person. Upon information and belief, these facts demonstrate that the calls

 were made using an ATDS.

        41. Upon information and belief, this ATDS has the capacity to store or produce telephone

 numbers to be called, using a random or sequential number generator.

        42. Upon information and belief, this ATDS has the capacity to store numbers and to dial

 numbers without human intervention.

        43. Upon information and belief, Defendant used a combination of hardware and software

 systems which have the capacity to generate or store random or sequential numbers or to dial

 sequentially or randomly in an automated fashion without human intervention.

        44. Defendants utilized the ATDS to send the subject phone calls en masse to Plaintiff and

 Class Members using an autodial function regardless of whether these individuals had provided

 express written consent or had registered their phone numbers on the National Do Not Call

 Registry.

        45. The content of the phone calls made to Plaintiff and the Class Members show that they

 were for marketing purposes and thus required Plaintiff’s prior express written consent.




                                                  8
Case 9:20-cv-81887-RS Document 1 Entered on FLSD Docket 10/09/2020 Page 9 of 31




        46. The telephone number Defendants called was assigned to a cellular telephone service

 for which Plaintiff incurs a charge for incoming calls pursuant to 47 U.S.C. § 227(b)(1).

        47. These calls were not for emergency purposes as defined by 47 U.S.C. § 227(b)(1)(A)(i).

        48. Plaintiff did not provide Defendants or its agents prior consent to receive these calls to

 her cellular telephone; therefore, the unsolicited messages violated 47 U.S.C. § 227(b)(1).

        49. Defendants are and were aware that they were placing unsolicited calls to Plaintiff and

 other consumers without their prior consent. Defendants have previously been sued for the same

 unlawful conduct alleged in this Complaint.

        50. Plaintiff was damaged by Defendants’ calls. In addition to using Plaintiff’s cellular

 data, phone storage, and battery life, her privacy was wrongfully invaded, her seclusion was

 intruded upon, and Plaintiff has become understandably aggravated with having to deal with the

 frustration of repeated, unwanted phone calls, forcing her to divert attention away from her

 personal time and homelife, and causing disruption to her work and other activities. Not only did

 the receipt of the phone calls distract and take time away from Plaintiff’s personal activities,

 Plaintiff was forced to spend time investigating the calls. See Muransky v. Godiva Chocolatier,

 Inc., 905 F.3d 1200, 1211 (11th Cir. 2018). (“[T]ime wasting is an injury in fact”…. “[A] small

 injury… is enough for standing purposes”).

        51. In order to investigate the companies who were responsible for the unwanted, illegal

 and unauthorized calls to Plaintiff’s personal cell phone, Plaintiff purchased a vehicle service

 contract from Defendants to discover the identity. But for Plaintiff’s efforts, Defendants’ identity

 would continue to be concealed. Plaintiff promptly rescinded the vehicle service contract upon




                                                  9
Case 9:20-cv-81887-RS Document 1 Entered on FLSD Docket 10/09/2020 Page 10 of 31




  discovering Defendants’ identity. Plaintiff was further damaged because she was required to part

  with her money in order to obtain the vehicle service contract to discovery Defendants’ identity.

         52. Plaintiff had no relationship with Defendants prior to these illegal phone calls.

                   LIABILITY FOR CALLS PLACED BY THIRD-PARTIES

         53. To the extent Defendants outsourced their illegal robocalling, they are still liable for

  calls that violate the TCPA.

         54. On May 9, 2013, the FCC determined that this was not a basis for avoiding liability

  within a Declaratory Ruling that held that sellers may not avoid liability by outsourcing

  telemarketing:

         [A]llowing the seller to avoid potential liability by outsourcing its telemarketing
         activities to unsupervised third parties would leave consumers in many cases
         without an effective remedy for telemarketing intrusions. This would particularly
         be so if the telemarketers were judgment proof, unidentifiable, or located outside
         of the United States, as is often the case. Even where third-party telemarketers are
         identifiable, solvent, and amenable to judgment limiting liability to the telemarketer
         that physically places the call would make enforcement in many cases substantially
         more expensive and less efficient, since consumers (or law enforcement agencies)
         would be required to sue each marketer separately in order to obtain relief. As the
         FTC noted, because “[s]ellers may have thousands of “independent” marketers,
         suing one or a few of them is unlikely to make a substantive difference for consumer
         privacy.
  May 2013 FCC Ruling, 28 FCC Rcd at 6588 (¶37) (internal citations omitted).
         55. Moreover, the May 2013 FCC Ruling rejected a narrow view of TCPA liability,

  including the assertion that a seller’s liability requires a finding of formal actual agency and

  immediate direction and control over third parties who place a telemarketing call. Id. at 6587 n.

  107.

         56. The May 2013 FCC Ruling states that called parties may obtain “evidence of these

  kinds of relationships… through discovery, if they are not independently privy to such

                                                  10
Case 9:20-cv-81887-RS Document 1 Entered on FLSD Docket 10/09/2020 Page 11 of 31




  information.” Id. at 6592-593 (¶46). Moreover, evidence of circumstances pointing to apparent

  authority on behalf of the telemarketer “should be sufficient to place upon the seller the burden of

  demonstrating that a reasonable consumer would not sensibly assume that the telemarketer was

  acting as the seller’s authorized agent.” Id. at 6593 (¶46).

           57. Even if Defendants did not personally place the TCPA-violating calls, Defendants are

  still liable for the telemarketers’ actions if they took steps to cause or approve the calls to be made,

  or if the calls were made pursuant to the Defendants’ actual authority, apparent authority and/or

  ratification of the calls, and because they were acting as a joint enterprise or in concert with each

  other.

           58. Defendants authorized their telemarketers to generate prospective customers.

  Defendants’ utilized a systematic telemarketing campaign whereby robocalls were placed in a

  seamless process to make it appear to Plaintiff and Class Members that Defendants were calling

  them directly from Defendants’ the telemarketing department.

           59. Defendants hired, permitted, and enjoyed the benefits of the mass robocalling.

           60. The FCC has explained that its “rules generally establish that the party on whose behalf

  a solicitation is made bears ultimate responsibility for any violations.” See In re Rules &

  Regulations Implementing the TCPA, CC Docket No. 92-90, Memorandum Opinion and Order, 10

  FCC Rcd 12391, 12397 (13) (1995).

           61. The FCC stated within their January 4, 2008 ruling, that a company on whose behalf a

  telephone call is made bears the ultimate responsibility for any violations.

           62. The May 2013 FCC Ruling held that, even in the absence of evidence of a formal

  contractual relationship between the seller and the telemarketer, a seller is liable for telemarketing

                                                    11
Case 9:20-cv-81887-RS Document 1 Entered on FLSD Docket 10/09/2020 Page 12 of 31




  calls if the telemarketer “has apparent (if not actual) authority” to make the calls. 28 FCC Rcd at

  6586 (34).

          63. Defendants requested and sought from its telemarketers to solicit particular target

  customer profiles on a mass scale.

          64. Defendants specified the criteria of potential customers that would be most profitable

  for Defendants to sell to after they had been robocalled.

          65. Defendants integrated their systems with their marketers so they could access the

  records of people with whom they executed contracts.

          66. On information and belief, Defendants had access to the sales and customers generated

  by the illegal robocalling at issue in this case.

          67. The May 2013 FCC Ruling also clarifies circumstances under which a telemarketer has

  apparent authority.

          68. Defendants authorized their marketers to generate prospective customers for them.

          69. Plaintiff reasonably believed that telemarketers who called her had received permission

  and instructions to conduct activity on behalf of Defendants.

          70. Further, Defendants ratified the unlawful calls by knowingly accepting business that

  originated through illegal robocalls.

          71. Despite being on notice of frequent violations, Defendants continue to work with

  companies that perform illegal robocalling.




                                                      12
Case 9:20-cv-81887-RS Document 1 Entered on FLSD Docket 10/09/2020 Page 13 of 31




         72. By accepting these contacts and relying on them to execute contracts, Defendants

  “manifest[ed] assent or otherwise consent[ed]… to act” on behalf of its telemarketers , as described

  in the Restatement (Third) of Agency.

         73. Defendants further ratified the TCPA violations by knowingly accepting the benefit of

  large volume of sales, despite that these sales were generated illegally.

         74. Defendants took advantage of the violations by having their salespeople solicit the

  prospective customers while turning a blind eye to the way the potential customer was identified.

                                 CLASS ACTION ALLEGATIONS

         75. Plaintiff brings this class action under Rule 23(a),(b)(2), and(b)(3) of the Federal Rules

  of Civil Procedure on behalf of himself and of a similarly situated “Class” or “Class Members”

  defined as:

         ATDS Class: All persons in the United States who, within the four (4) years prior
         to the filing of this Complaint received a call from Defendants or anyone on
         Defendants’ behalf, to said person’s cellular telephone number, advertising
         Defendant’s services, without the recipients’ prior express written consent in
         violation of the TCPA.


         Do Not Call Registry Class: All people in the United States who from four years
         prior to the filing of this action (1) were called by or on behalf of Defendants; (2)
         more than one time within any 12-month period; (3) where the person’s telephone
         number had been listed on the National Do Not Call Registry for at least thirty days;
         (4) for the purpose of selling Defendants’ products and services; and (5) for whom
         Defendants claim (a) it did not obtain prior express written consent, or (b) it
         obtained prior express written consent in the same manner as Defendant claims it
         supposedly obtained prior express written consent to call the Plaintiff.




                                                   13
Case 9:20-cv-81887-RS Document 1 Entered on FLSD Docket 10/09/2020 Page 14 of 31




         76. Excluded from the Classes are Defendants, and any subsidiary or affiliate of

  Defendants, and the directors, officers and employees of Defendant or their subsidiaries or

  affiliates, and members of the federal judiciary.

         77. This action has been brought and may properly be maintained as a class action against

  Defendants pursuant to Rule 23 of the Federal Rules of Civil Procedure because there is a well-

  defined community of interest in the litigation and the proposed Class is easily ascertainable.

  Plaintiff reserves the right to amend the Class definition if discovery and further investigation

  reveal that any Class should be expanded or otherwise modified.

         78. Numerosity: At this time, Plaintiff does not know the exact number of Class Members,

  but among other things, given the nature of the claims and that Defendant’s conduct consisted of

  standardized marketing phone calls placed to cellular telephone numbers, Plaintiff believes, at a

  minimum, there are greater than forty (40) Class Members. Plaintiff believes that the Class is so

  numerous that joinder of all members of the Class is impracticable and the disposition of their

  claims in a class action rather than incremental individual actions will benefit the Parties and the

  Court by eliminating the possibility of inconsistent or varying adjudications of individual actions.

         79. Upon information and belief, a more precise Class size and the identities of the

  individual members thereof are ascertainable through Defendant’s records, including, but not

  limited to Defendant’s calls and personnel records.

         80. Members of the Classes may additionally or alternatively be notified of the pendency

  of this action by techniques and forms commonly used in class actions, such as by published notice,

  e-mail notice, website notice, fax notice, first class mail, or combinations thereof, or by other

  methods suitable to this class and deemed necessary and/or appropriate by the Court.



                                                      14
Case 9:20-cv-81887-RS Document 1 Entered on FLSD Docket 10/09/2020 Page 15 of 31




         81. Existence and Predominance of Common Questions of Fact and Law: There is a

  well-defined community of common questions of fact and law affecting the Plaintiff and members

  of the Class. Common questions of law and/or fact exist as to all members of the Class and

  predominate over the questions affecting individual Class members. These common legal and/or

  factual questions include, but are not limited to, the following:

             1. Whether Plaintiff and Class Members registered a phone number on the National

                  Do Not Call Registry;

             2. Whether, during the class period Defendants or their agents called (other than a

                  phone call made for emergency purposes or made with the prior consent of the

                  called party) to a Class member using any automatic dialing to any telephone

                  number assigned to a cellular phone service;

             3. How Defendants obtained the phone numbers of Plaintiff and Class members;

             4. Whether the dialing system used to call is an Automatic Telephone Dialing System;

             5. Whether Defendants engaged in telemarketing content when it made the calls which

                  are the subject of this lawsuit;

             6. Whether the calls made to Plaintiff and Class Members violate the TCPA and its

                  regulations;

             7. Whether Defendants willfully or knowingly violated the TCPA or the rules

                  prescribed under it;

             8. Whether Plaintiff and the members of the Class are entitled to statutory damages,

                  treble damages, and attorney fees and costs for Defendants’ acts and conduct;


                                                     15
Case 9:20-cv-81887-RS Document 1 Entered on FLSD Docket 10/09/2020 Page 16 of 31




                9. Whether Plaintiff and members of the Class are entitled to a permanent injunction

                    enjoining Defendants from continuing to engage in its unlawful conduct; and

                10. Whether Plaintiff and the Class are entitled to any other relief.

                82. One or more questions or issues of law and/or fact regarding Defendants’ liability

  are common to all Class Members and predominate over any individual issues that may exist and

  may serve as a basis for class certification under Rule 23(c)(4).

            83.    Typicality: Plaintiff’s claims are typical of the claims of the members of the

  Classes. The claims of the Plaintiff and members of the Classes are based on the same legal theories

  and arise from the same course of conduct that violates the TCPA.

            84.    Plaintiff and members of the Do-Not-Call-Registry Class each received more than

  one phone call within a 12-month time period, which Defendant placed or caused to be placed to

  Plaintiff and the members of the Class.

            85.    Adequacy of Representation: Plaintiff is an adequate representative of the Class

  because Plaintiff’s interests do not conflict with the interests of the members of the Class. Plaintiff

  will fairly, adequately and vigorously represent and protect the interests of the members of the

  Class and has no interests antagonistic to the members of the Class. Plaintiff has retained counsel

  competent and experienced in litigation in the federal courts, TCPA litigation, and class action

  litigation.

            86.    Superiority: A class action is superior to other available means for the fair and

  efficient adjudication of the claims of the Class. While the aggregate damages which may be

  awarded to the members of the Class are likely to be substantial, the damages suffered by

  individual members of the Class are relatively small. As a result, the expense and burden of

                                                      16
Case 9:20-cv-81887-RS Document 1 Entered on FLSD Docket 10/09/2020 Page 17 of 31




  individual litigation makes it economically infeasible and procedurally impracticable for each

  member of the Class to individually seek redress for the wrongs done to them. Plaintiff does not

  know of any other litigation concerning this controversy already commenced against Defendant

  by any member of the Class. The likelihood of the individual members of the Class prosecuting

  separate claims is remote. Individualized litigation would also present the potential for varying,

  inconsistent or contradictory judgments, and would increase the delay and expense to all parties

  and the court system resulting from multiple trials of the same factual issues. In contrast, the

  conduct of this matter as a class action presents fewer management difficulties, conserves the

  resources of the parties and the court system, and would protect the rights of each member of the

  Class. Plaintiff knows of no difficulty to be encountered in the management of this action that

  would preclude its maintenance as a class action.

           87.   Class-Wide Injunctive Relief and Rule 23(b)(2): Moreover, as an alternative to

  or in addition to certification of the Class under Rule 23(b)(3), class certification is warranted

  under Rule 23(b)(2) because Defendant has acted on grounds generally applicable to Plaintiff and

  members of Class, thereby making appropriate final injunctive relief with respect to Plaintiff and

  Class Members as a whole. Plaintiff seeks injunctive relief on behalf of Class Members on grounds

  generally applicable to the entire Class in order to enjoin and prevent Defendant’s ongoing

  violations of the TCPA, and to order Defendant to provide notice to them of their rights under the

  TCPA to statutory damages and to be free from unwanted calls.

                                     COUNT I
          VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT
                                 47 U.S.C. § 227(b)
                (Against DRS on Behalf of Plaintiff and the ATDS Class)




                                                 17
Case 9:20-cv-81887-RS Document 1 Entered on FLSD Docket 10/09/2020 Page 18 of 31




         88.     Plaintiff incorporates by reference all of the allegations contained in paragraphs 1

  through 88 above as though fully stated herein.

         89.     It is a violation of the TCPA to make “any call (other than a call made for

  emergency purposes or made with the prior express consent of the called party) using any

  automatic telephone dialing system. . .to any telephone number assigned to a . . . cellular telephone

  service . . .” 47 U.S.C. § 227(b)(1)(A)(iii).

         90.     Automatic telephone dialing system refers to “equipment which has the capacity--

  -(A) to store or produce telephone numbers to be called, using a random or sequential number

  generator; and (B) to dial such numbers.” 47 U.S.C. § 227(a)(1).

         91.     Defendant, DRS – or third parties directed by Defendant – used equipment having

  the capacity to randomly or sequentially generate telephone numbers and to dial such numbers

  without human intervention to make non-emergency telephone calls to the cellular telephones of

  Plaintiff and the other members of the Class defined above.

         92.     These calls were made without regard to whether or not Defendant had first

  obtained express permission from the called party to make such calls. In fact, Defendant did not

  have prior express consent to call the cellular phones of Plaintiff and the other members of the

  putative Class when its calls were made.

         93.     Defendant has, therefore, violated Sec. 227(b)(1)(A)(iii) of the TCPA by using an

  automatic telephone dialing system to make non-emergency telephone calls to the cellular phones

  of Plaintiff and the other members of the putative Class without their prior express written consent.

         94.     Furthermore, it is a violation of the TCPA “to initiate any telephone call to any

  residential telephone line using an artificial or prerecorded voice to deliver a message without the




                                                    18
Case 9:20-cv-81887-RS Document 1 Entered on FLSD Docket 10/09/2020 Page 19 of 31




  prior consent of the called party, unless the call is initiated for emergency purposes. . . .” 47 U.S.C.

  227(b)(1)(B).

         95.      The foregoing acts and omissions of Defendant constitutes numerous and multiple

  violations of the TCPA, including but not limited to each and every one of the above-cited

  provisions of 47 U.S.C. § 227 et seq.

         96.      As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et seq., Plaintiff

  and the Class are entitled to an award of $500.00 in statutory damages, for each and every violation,

  pursuant to 47 U.S.C. § 227(b)(3)(B).

         97.      At all relevant times, Defendant knew or should have known that its conduct as

  alleged herein violated the TCPA.

         98.      Defendant knew that it did not have prior express consent to make these calls, and

  knew or should have known that its conduct was a violation of the TCPA.

         99.      Because Defendant knew or should have known that Plaintiff and Class Members

  did not give prior express consent to receive autodialed calls, the Court should treble the amount

  of statutory damages available to Plaintiff and members of the Putative Class pursuant to section

  227(b)(3)(C) of the TCPA.

         100.     Likewise, since Defendant knew or should have known that Plaintiff and Class

  Members did not give prior express consent to receive calls using an ATDS, the Court should

  treble the amount of statutory damages available to Plaintiff and members of the Putative Class

  pursuant to section 227(b)(3) of the TCPA.

         101.     As a result of Defendant knowing and/or willful violations of 47 U.S.C. § 227(b),

  Plaintiff and the Class are entitled to an award of $1,500.00 in statutory damages, for each and

  every violation, pursuant to 47 U.S.C. § 227(b)(3)(C).



                                                    19
Case 9:20-cv-81887-RS Document 1 Entered on FLSD Docket 10/09/2020 Page 20 of 31




         102.    Plaintiff and the Class are also entitled to and seek injunctive relief prohibiting such

  conduct in the future.

         103.    WHEREFORE, Plaintiff respectfully requests the Court grant Plaintiff and the

  Class members relief against Defendant, DRS, individually and jointly, as set forth in the Prayer

  for Relief below.

                                      COUNT II
  VIOLATION OF THE TELEPHONE CONSUMER PROTECTION ACT – 47 U.S.C. §227
         (Against DRS on Behalf of Plaintiff and the Do Not Call Registry Class)


         104.    Plaintiff incorporates by reference all of the allegations contained in paragraphs 1

  through 88 of this Complaint as though fully stated herein.

         105.    The TCPA’s implementing regulation, 47 C.F.R. § 64.1200(c), provides that “[n]o

  person or entity shall initiate any telephone solicitation” to “[a] residential telephone subscriber

  who has registered his or her telephone number on the national do-not-call registry of persons

  who do not wish to receive telephone solicitations that is maintained by the federal government.”

         106.    47 C.F.R. § 64.1200(e), provides that 64.1200(c) and (d) “are applicable to any

  person or entity making telephone solicitations or telemarketing calls to wireless telephone

  numbers.”

         107.    47 C.F.R. § 64.1200(d) further provides that “[n]o person or entity shall initiate any

  call for telemarketing purposes to a residential telephone subscriber unless such person or entity

  has instituted procedures for maintaining a list of persons who request not to receive telemarketing

  calls made by or on behalf of that person or entity.”

         108.    Any “person who has received more than one telephone call within any 12-month

  period by or on behalf of the same entity in violation of the regulations prescribed under this

                                                   20
Case 9:20-cv-81887-RS Document 1 Entered on FLSD Docket 10/09/2020 Page 21 of 31




  subsection may” bring a private action based on a violation of said regulations, which were

  promulgated to protect telephone subscribers’ privacy rights to avoid receiving telephone

  solicitations to which they object. 47 U.S.C. § 227(c).

        109.    Defendant violated 47 C.F.R. § 64.1200(c) by initiating, or causing to be initiated,

  telephone solicitations to telephone subscribers such as Plaintiff and the Do No Call Registry

  Class members who registered their respective telephone numbers on the National Do Not Call

  Registry, a listing of persons who do not wish to receive telephone solicitations that is maintained

  by the federal government.

        110.    Defendant violated 47 U.S.C. § 227(c)(5) because Plaintiff and the Do Not Call

  Registry class received more than one telephone call in a 12-month period made by or on behalf

  of Defendant in violation of 47 C.F.R. § 64.1200, as described above. As a result of Defendant’s

  conduct as alleged herein, Plaintiff and the Do Not Call Registry Class suffered actual damages

  and, under section 47 U.S.C. § 227(c), are entitled, inter alia, to receive up to $500 in damages

  for such violations of 47 C.F.R. § 64.1200.

        111.    To the extent Defendant’s misconduct is determined to be willful and knowing, the

  Court should, pursuant to 47 U.S.C. § 227(c)(5), treble the amount of statutory damages

  recoverable by the members of the Do Not Call Registry Class.

          WHEREFORE, Plaintiff respectfully requests the Court grant Plaintiff and the Class

  relief against Defendant, DRS, individually and jointly, as set forth in the Prayer for Relief below.




                                                  21
Case 9:20-cv-81887-RS Document 1 Entered on FLSD Docket 10/09/2020 Page 22 of 31




                                   COUNT III
          VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT
                                47 U.S.C. § 227(b)
             (Against HARD TACK on Behalf of Plaintiff and the ATDS Class)

  112.   Plaintiff incorporates by reference all of the allegations contained in paragraphs 1 through

         88 above as though fully stated herein.

         113.    It is a violation of the TCPA to make “any call (other than a call made for

  emergency purposes or made with the prior express consent of the called party) using any

  automatic telephone dialing system. . .to any telephone number assigned to a . . . cellular telephone

  service . . .” 47 U.S.C. § 227(b)(1)(A)(iii).

         114.    Automatic telephone dialing system refers to “equipment which has the capacity--

  -(A) to store or produce telephone numbers to be called, using a random or sequential number

  generator; and (B) to dial such numbers.” 47 U.S.C. § 227(a)(1).

         115.    Defendant, HARD TACK – or third parties directed by Defendant – used

  equipment having the capacity to randomly or sequentially generate telephone numbers and to dial

  such numbers without human intervention to make non-emergency telephone calls to the cellular

  telephones of Plaintiff and the other members of the Class defined above.

         116.    These calls were made without regard to whether or not Defendant had first

  obtained express permission from the called party to make such calls. In fact, Defendant did not

  have prior express consent to call the cellular phones of Plaintiff and the other members of the

  putative Class when its calls were made.

         117.    Defendant has, therefore, violated Sec. 227(b)(1)(A)(iii) of the TCPA by using an

  automatic telephone dialing system to make non-emergency telephone calls to the cellular phones

  of Plaintiff and the other members of the putative Class without their prior express written consent.



                                                   22
Case 9:20-cv-81887-RS Document 1 Entered on FLSD Docket 10/09/2020 Page 23 of 31




         118.     Furthermore, it is a violation of the TCPA “to initiate any telephone call to any

  residential telephone line using an artificial or prerecorded voice to deliver a message without the

  prior consent of the called party, unless the call is initiated for emergency purposes. . . .” 47 U.S.C.

  227(b)(1)(B).

         119.     The foregoing acts and omissions of Defendant constitutes numerous and multiple

  violations of the TCPA, including but not limited to each and every one of the above-cited

  provisions of 47 U.S.C. § 227 et seq.

         120.     As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et seq., Plaintiff

  and the Class are entitled to an award of $500.00 in statutory damages, for each and every violation,

  pursuant to 47 U.S.C. § 227(b)(3)(B).

         121.     At all relevant times, Defendant knew or should have known that its conduct as

  alleged herein violated the TCPA.

         122.     Defendant knew that it did not have prior express consent to make these calls, and

  knew or should have known that its conduct was a violation of the TCPA.

         123.     Because Defendant knew or should have known that Plaintiff and Class Members

  did not give prior express consent to receive autodialed calls, the Court should treble the amount

  of statutory damages available to Plaintiff and members of the Putative Class pursuant to section

  227(b)(3)(C) of the TCPA.

         124.     Likewise, since Defendant knew or should have known that Plaintiff and Class

  Members did not give prior express consent to receive calls using an ATDS, the Court should

  treble the amount of statutory damages available to Plaintiff and members of the Putative Class

  pursuant to section 227(b)(3) of the TCPA.




                                                    23
Case 9:20-cv-81887-RS Document 1 Entered on FLSD Docket 10/09/2020 Page 24 of 31




         125.    As a result of Defendant knowing and/or willful violations of 47 U.S.C. § 227(b),

  Plaintiff and the Class are entitled to an award of $1,500.00 in statutory damages, for each and

  every violation, pursuant to 47 U.S.C. § 227(b)(3)(C).

         126.    Plaintiff and the Class are also entitled to and seek injunctive relief prohibiting such

  conduct in the future.

         127.    WHEREFORE, Plaintiff respectfully requests the Court grant Plaintiff and the

  Class members relief against Defendant, HARD TACK, INC., individually and jointly, as set forth

  in the Prayer for Relief below.

                                   COUNT IV
  VIOLATION OF THE TELEPHONE CONSUMER PROTECTION ACT – 47 U.S.C. §227
     (Against HARD TACK on Behalf of Plaintiff and the Do Not Call Registry Class)


         128.    Plaintiff incorporates by reference all of the allegations contained in paragraphs 1

  through 88 of this Complaint as though fully stated herein.

         129.    The TCPA’s implementing regulation, 47 C.F.R. § 64.1200(c), provides that “[n]o

  person or entity shall initiate any telephone solicitation” to “[a] residential telephone subscriber

  who has registered his or her telephone number on the national do-not-call registry of persons

  who do not wish to receive telephone solicitations that is maintained by the federal government.”

         130.    47 C.F.R. § 64.1200(e), provides that 64.1200(c) and (d) “are applicable to any

  person or entity making telephone solicitations or telemarketing calls to wireless telephone

  numbers.”

         131.    47 C.F.R. § 64.1200(d) further provides that “[n]o person or entity shall initiate any

  call for telemarketing purposes to a residential telephone subscriber unless such person or entity




                                                   24
Case 9:20-cv-81887-RS Document 1 Entered on FLSD Docket 10/09/2020 Page 25 of 31




  has instituted procedures for maintaining a list of persons who request not to receive telemarketing

  calls made by or on behalf of that person or entity.”

        132.    Any “person who has received more than one telephone call within any 12-month

  period by or on behalf of the same entity in violation of the regulations prescribed under this

  subsection may” bring a private action based on a violation of said regulations, which were

  promulgated to protect telephone subscribers’ privacy rights to avoid receiving telephone

  solicitations to which they object. 47 U.S.C. § 227(c).

        133.    Defendant, HARD TACK, violated 47 C.F.R. § 64.1200(c) by initiating, or causing

  to be initiated, telephone solicitations to telephone subscribers such as Plaintiff and the Do No

  Call Registry Class members who registered their respective telephone numbers on the National

  Do Not Call Registry, a listing of persons who do not wish to receive telephone solicitations that

  is maintained by the federal government.

        134.    Defendant violated 47 U.S.C. § 227(c)(5) because Plaintiff and the Do Not Call

  Registry class received more than one telephone call in a 12-month period made by or on behalf

  of Defendant in violation of 47 C.F.R. § 64.1200, as described above. As a result of Defendant’s

  conduct as alleged herein, Plaintiff and the Do Not Call Registry Class suffered actual damages

  and, under section 47 U.S.C. § 227(c), are entitled, inter alia, to receive up to $500 in damages

  for such violations of 47 C.F.R. § 64.1200.

        135.    To the extent Defendant’s misconduct is determined to be willful and knowing, the

  Court should, pursuant to 47 U.S.C. § 227(c)(5), treble the amount of statutory damages

  recoverable by the members of the Do Not Call Registry Class.




                                                  25
Case 9:20-cv-81887-RS Document 1 Entered on FLSD Docket 10/09/2020 Page 26 of 31




           WHEREFORE, Plaintiff respectfully requests the Court grant Plaintiff and the Class

  relief against Defendant, HARD TACK, INC., individually and jointly, as set forth in the Prayer

  for Relief below.



                                      COUNT V
          VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT
                                   47 U.S.C. § 227(b)
                (Against Royal on Behalf of Plaintiff and the ATDS Class)

         136.    Plaintiff incorporates by reference all of the allegations contained in paragraphs 1

  through 88 above as though fully stated herein.

         137.    It is a violation of the TCPA to make “any call (other than a call made for

  emergency purposes or made with the prior express consent of the called party) using any

  automatic telephone dialing system. . .to any telephone number assigned to a . . . cellular telephone

  service . . .” 47 U.S.C. § 227(b)(1)(A)(iii).

         138.    Automatic telephone dialing system refers to “equipment which has the capacity--

  -(A) to store or produce telephone numbers to be called, using a random or sequential number

  generator; and (B) to dial such numbers.” 47 U.S.C. § 227(a)(1).

         139.    Defendant, Royal – or third parties directed by Defendant – used equipment having

  the capacity to randomly or sequentially generate telephone numbers and to dial such numbers

  without human intervention to make non-emergency telephone calls to the cellular telephones of

  Plaintiff and the other members of the Class defined above.

         140.    These calls were made without regard to whether or not Defendant had first

  obtained express permission from the called party to make such calls. In fact, Defendant did not

  have prior express consent to call the cellular phones of Plaintiff and the other members of the

  putative Class when its calls were made.


                                                    26
Case 9:20-cv-81887-RS Document 1 Entered on FLSD Docket 10/09/2020 Page 27 of 31




         141.     Defendant has, therefore, violated Sec. 227(b)(1)(A)(iii) of the TCPA by using an

  automatic telephone dialing system to make non-emergency telephone calls to the cellular phones

  of Plaintiff and the other members of the putative Class without their prior express written consent.

         142.     Furthermore, it is a violation of the TCPA “to initiate any telephone call to any

  residential telephone line using an artificial or prerecorded voice to deliver a message without the

  prior consent of the called party, unless the call is initiated for emergency purposes. . . .” 47 U.S.C.

  227(b)(1)(B).

         143.     The foregoing acts and omissions of Defendant constitutes numerous and multiple

  violations of the TCPA, including but not limited to each and every one of the above-cited

  provisions of 47 U.S.C. § 227 et seq.

         144.     As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et seq., Plaintiff

  and the Class are entitled to an award of $500.00 in statutory damages, for each and every violation,

  pursuant to 47 U.S.C. § 227(b)(3)(B).

         145.     At all relevant times, Defendant knew or should have known that its conduct as

  alleged herein violated the TCPA.

         146.     Defendant knew that it did not have prior express consent to make these calls, and

  knew or should have known that its conduct was a violation of the TCPA.

         147.     Because Defendant knew or should have known that Plaintiff and Class Members

  did not give prior express consent to receive autodialed calls, the Court should treble the amount

  of statutory damages available to Plaintiff and members of the Putative Class pursuant to section

  227(b)(3)(C) of the TCPA.

         148.     Likewise, since Defendant knew or should have known that Plaintiff and Class

  Members did not give prior express consent to receive calls using an ATDS, the Court should



                                                    27
Case 9:20-cv-81887-RS Document 1 Entered on FLSD Docket 10/09/2020 Page 28 of 31




  treble the amount of statutory damages available to Plaintiff and members of the Putative Class

  pursuant to section 227(b)(3) of the TCPA.

         149.    As a result of Defendant knowing and/or willful violations of 47 U.S.C. § 227(b),

  Plaintiff and the Class are entitled to an award of $1,500.00 in statutory damages, for each and

  every violation, pursuant to 47 U.S.C. § 227(b)(3)(C).

         150.    Plaintiff and the Class are also entitled to and seek injunctive relief prohibiting such

  conduct in the future.

         151.    WHEREFORE, Plaintiff respectfully requests the Court grant Plaintiff and the

  Class members relief against Defendant, Royal, individually and jointly, as set forth in the Prayer

  for Relief below.

                                      COUNT VI
  VIOLATION OF THE TELEPHONE CONSUMER PROTECTION ACT – 47 U.S.C. §227
        (Against Royal on Behalf of Plaintiff and the Do Not Call Registry Class)


         152.    Plaintiff incorporates by reference all of the allegations contained in paragraphs 1

  through 88 of this Complaint as though fully stated herein.

         153.    The TCPA’s implementing regulation, 47 C.F.R. § 64.1200(c), provides that “[n]o

  person or entity shall initiate any telephone solicitation” to “[a] residential telephone subscriber

  who has registered his or her telephone number on the national do-not-call registry of persons

  who do not wish to receive telephone solicitations that is maintained by the federal government.”

         154.    47 C.F.R. § 64.1200(e), provides that 64.1200(c) and (d) “are applicable to any

  person or entity making telephone solicitations or telemarketing calls to wireless telephone

  numbers.”




                                                   28
Case 9:20-cv-81887-RS Document 1 Entered on FLSD Docket 10/09/2020 Page 29 of 31




        155.    47 C.F.R. § 64.1200(d) further provides that “[n]o person or entity shall initiate any

  call for telemarketing purposes to a residential telephone subscriber unless such person or entity

  has instituted procedures for maintaining a list of persons who request not to receive telemarketing

  calls made by or on behalf of that person or entity.”

        156.    Any “person who has received more than one telephone call within any 12-month

  period by or on behalf of the same entity in violation of the regulations prescribed under this

  subsection may” bring a private action based on a violation of said regulations, which were

  promulgated to protect telephone subscribers’ privacy rights to avoid receiving telephone

  solicitations to which they object. 47 U.S.C. § 227(c).

        157.    Defendant violated 47 C.F.R. § 64.1200(c) by initiating, or causing to be initiated,

  telephone solicitations to telephone subscribers such as Plaintiff and the Do No Call Registry

  Class members who registered their respective telephone numbers on the National Do Not Call

  Registry, a listing of persons who do not wish to receive telephone solicitations that is maintained

  by the federal government.

        158.    Defendant violated 47 U.S.C. § 227(c)(5) because Plaintiff and the Do Not Call

  Registry class received more than one telephone call in a 12-month period made by or on behalf

  of Defendant in violation of 47 C.F.R. § 64.1200, as described above. As a result of Defendant’s

  conduct as alleged herein, Plaintiff and the Do Not Call Registry Class suffered actual damages

  and, under section 47 U.S.C. § 227(c), are entitled, inter alia, to receive up to $500 in damages

  for such violations of 47 C.F.R. § 64.1200.




                                                  29
Case 9:20-cv-81887-RS Document 1 Entered on FLSD Docket 10/09/2020 Page 30 of 31




         159.    To the extent Defendant’s misconduct is determined to be willful and knowing, the

  Court should, pursuant to 47 U.S.C. § 227(c)(5), treble the amount of statutory damages

  recoverable by the members of the Do Not Call Registry Class.

           WHEREFORE, Plaintiff respectfully requests the Court grant Plaintiff and the Class

  relief against Defendant, Royal, individually and jointly, as set forth in the Prayer for Relief

  below.

                                       PRAYER FOR RELIEF

             WHEREFORE, Plaintiff requests that the Court enter judgment in his favor and in

  favor of the class, against Defendants, individually and jointly, for:

             1. An order certifying this case as a class action, certifying Plaintiff as representative

                 of the Classes, and designating Plaintiff’s counsel as Class counsel;

             2. Statutory damages of $500 per call in violation of the TCPA;

             3. Willful damages at $1,500 per call in violation of the TCPA;

             4. A declaration that Defendants’ practices described herein violate the Telephone

                 Consumer Protection Act, 47 U.S.C. § 227(b)(1)(A)(iii);

             5. An injunction prohibiting Defendants from calling any individual whose number

                 appears on the National Do Not Call Registry;

             6. Reasonable attorney’s fees and costs; and

             7. Such further and other relief as this Court deems reasonable and just under the

                 circumstances.



                                                   30
Case 9:20-cv-81887-RS Document 1 Entered on FLSD Docket 10/09/2020 Page 31 of 31




                               DEMAND FOR JURY TRIAL

        Plaintiff, SARAH JILL CORBIN, demands a trial by jury on all appropriate claims.




        Dated this 9thst day of October 2020.        Respectfully Submitted,



        EGGNATZ | PASCUCCI                           JORDAN RICHARDS, PLLC
        7450 Griffin Road, Suite 230                 805 East Broward Blvd. Suite 301
        Davie, Florida 33314                         Fort Lauderdale, Florida 33301
        Tel: (954) 889-3359                          Tel: (954) 871-0050
        Counsel for Plaintiff                        Counsel for Plaintiff

        By: /s/ Joshua H. Eggnatz                    By: /s/ Jordan Richards
        JOSHUA H. EGGNATZ, ESQUIRE                   JORDAN RICHARDS, ESQUIRE
        Florida Bar No. 0067926                      Florida Bar No. 108372
        MICHAEL PASCUCCI, ESQUIRE                    Jordan@jordanrichardspllc.com
        Florida Bar No. 83397                        Melissa@jordanrichardspllc.com
        jeggnatz@justiceearned.com                   Jake@jordanrichardspllc.com
        mpascucci@justiceearned.com




                               CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that the foregoing document was filed via CM/ECF on October
  9th, 2020.
                                                   By: /s/ Jordan Richards
                                                   JORDAN RICHARDS, ESQUIRE
                                                   Florida Bar No. 108372

                                       SERVICE LIST:




                                                31
